United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                      UNITED STATES COURT OF APPEALS                March 14, 2007
                               FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                                 No. 06-30889
                               Summary Calendar


                              SANDRA LEIA BEENE,

                                          Plaintiff - Appellant,

                                    versus

   LINDA S. MCMAHON, Acting, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant - Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                           (5:05-CV-1057)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges


PER CURIAM:*


     Sandra    Leia   Beene    appeals   the   district   court's   decision

affirming an administrative decision of the Commissioner of Social

Security, denying her application for disability benefits under the

Social Security Act (SSA).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In June 2003, Beene filed for disability insurance benefits

and supplemental security income, claiming she became disabled due

to the effects of Hepatitis C and related treatment, as well as

other medical problems.       The administrative law judge (ALJ) denied

Beene’s claim for benefits.          Beene exhausted all administrative

appeals after which the ALJ’s decision became the final decision of

the Commissioner of the Social Security Administration. Beene then

filed this action, seeking judicial review of the Commissioner’s

decision under 42 U.S.C. § 405(g). The district court affirmed the

benefits denial.

     To qualify for disability benefits under the Social Security

Act (SSA), a claimant has “the burden of proving she has a

medically determinable physical or mental impairment lasting at

least twelve months that prevents her from engaging in substantial

gainful activity”.       Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000) (citing 42 U.S.C. § 423(d)(1)(A)).           In evaluating whether a

claimant    is    disabled   under   the   SSA,   the   ALJ   uses   the   well-

established five-step sequential inquiry:               (1) Is the claimant

engaged in substantial gainful activity?; (2) Does the claimant

have a severe impairment?; (3) Does the impairment meet or equal a

listed impairment?; (4) Does the impairment prevent the claimant

from performing past relevant work?; and (5) Does the impairment

prevent the claimant from doing any other work?                 See C.F.R. §

404.1520.        A determination of disability at any step ends the

inquiry.    Id.
                                       2
      In its transition from steps three to four, the ALJ determines

the claimant’s residual functional capacity (RFC), which is a

determination, based on the evidence in the record, “of the most

the claimant       can   still    do    despite    [her]   physical   and   mental

limitations”.        Perez v. Barnhart, 415 F.3d 457, 462 (5th Cir.

2005).      The claimant’s RFC is used in steps four and five of the

sequential analysis.        Id.

      In reviewing the Commissioner’s decision, we grant it “great

deference” and do not disturb it unless we “cannot find substantial

evidence in the record to support the Commissioner’s decision or

find[] that the Commissioner made an error of law”.                    Leggett v.

Chater, 67 F.3d 558, 564 (5th Cir. 1995).              Substantial evidence is

more than a scintilla but less than a preponderance, and is such

evidence as a reasonable mind might accept as adequate to support

the decision.       Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999)

(internal citations and quotations omitted).                     “In applying the

substantial evidence standard, the court scrutinizes the record to

determine whether such evidence is present, but may not reweigh the

evidence     or    substitute     its   judgment    for    the   Commissioner’s.”

Perez, 415 F.3d at 461 (internal citations omitted). Beene claims:

(1)   the    ALJ    erred   by    improperly      defining   “moderate”     mental

limitations in assessing her RFC; and (2) substantial evidence does

not support the ALJ’s RFC assessment.




                                          3
       In   assessing   Beene’s   RFC,   the   ALJ   concluded   she    had   a

moderately reduced ability to understand, remember, and carry out

detailed instructions, and a moderate limitation in the abilities

to maintain attention and concentration for extended periods of

time, interact with the general public, and set goals independently

of others.      The ALJ explained that moderate meant “there was a

moderate limitation in this area, but the individual is still able

to function satisfactorily”.        Beene contends this definition is

inconsistent with SSA regulations or the SSA’s Program Operations

Manual Systems (POMS), the internal operating procedures of the

SSA.    (Beene does not, however, point to a contrary definition in

the SSA regulations or the POMS.)

       As the district court correctly noted, the critical issue on

appeal is not the precise definition of “moderate” but whether the

ALJ was properly able to assess Beene’s RFC to determine:              whether

she was able to perform her past job; or in the alternative,

whether there were other jobs available for her in the national

economy.     See C.F.R. § 404.1520(a) (steps four and five in the

sequential analysis). To that end, the ALJ had a vocational expert

determine, based on the definition of the RFC found by the ALJ,

whether Beene would be employable.       See Vaughan v. Shalala, 58 F.3d

129, 132 (5th Cir. 1995) (“A vocational expert is called to testify

because of his familiarity with the job requirements and working

conditions.      The value of a vocational expert is that he is

familiar with the specific requirements of a particular occupation,
                                     4
including working conditions and the attributes and skills needed.”

(internal citations and quotations omitted)).                    The vocational

expert    was   able    to   sufficiently   incorporate        the   disabilities

outlined by the ALJ and determine that Beene would be able to find

employment in the national economy.            See, e.g., Morris v. Bowen,

864 F.2d 333, 336 (5th Cir. 1988); Wilson v. Barnhart, 284 F.3d

1219, 1227 (11th Cir. 2002).

      Regarding Beene’s claim that substantial evidence does not

support the ALJ’s RFC findings, the ALJ concluded that, while Beene

had “limitations” on her ability to perform work, they were not

disabling to the extent alleged. Beene contends: her disabilities

are more severe than the ALJ determined; and she is unable to

perform any type of work satisfactorily.                Substantial evidence,

however, supports the ALJ’s conclusions.           In September 2003, while

still undergoing treatment for Hepatitis C, Dr. Thomas Staats, a

clinical neuropsychologist conducted a consultive mental-status

exam and concluded, inter alia, that Beene’s thinking was logical

and   coherent,        her   memory   was     intact,    and     her    sustained

concentration was adequate.           He did note, however, that she had

problems with social interactions and she likely suffered from

depression and anxiety due to the general medical condition and

adverse effects of certain medications. Beene was also examined by

Dr. Linda Hartwell, a clinical psychologist and state agency

medical    consultant,       who   reported     Beene    had     some    moderate


                                        5
limitations   in   areas   of   understanding    and   memory,    sustained

concentration and persistence, and social interactions, but had no

significant limitations in these areas.         Dr. Hartwell stated Beene

was mentally capable of functioning in the work setting.           The ALJ’s

findings are supported by substantial evidence; therefore, the

district court did not err in affirming the denial of benefits.

See Brown, 192 F.3d at 496 (5th Cir. 1999).

                                                                 AFFIRMED




                                    6